Citation Nr: 1810823	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-30 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to March 2, 2017 and in excess of 20 percent from March 2, 2017 to the present for degenerative arthritis of the lumbar spine (back disability).

2. Entitlement to a separate rating in excess of 10 percent for the right lower extremity radiculopathy.  

3. Entitlement to a separate rating in excess of 10 percent for the left lower extremity radiculopathy.  

4. Entitlement to a rating in excess of 50 percent for panic disorder with agoraphobia prior to March 2, 2017.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 2, 2017.

6. Entitlement to a TDIU from March 2, 2017 onward for the purposes of establishing entitlement to special monthly compensation (SMC) housebound under 38 U.S.C. § 1114(s). 

7. Entitlement to SMC housebound under 38 U.S.C. § 1114(s).


REPRESENTATION

Appellant represented by:	Stephanie Grogan, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to May 1991.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2012 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In July 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The Board remanded the matter in January 2017 for updated treatment records and VA examinations.  The Board finds that there has been substantial compliance with the remand and no further development is needed.  See Stegall v. West, 11 Vet. App. 268 (1998).

In April 2017, the RO increased the disability rating for the Veteran's panic disorder to 100 percent, effective March 2, 2017.  This does not constitute a full grant of the issue, however, as the 100 percent rating does not cover the entire period on appeal.  Accordingly, the issue of entitlement to a rating in excess of 50 percent prior to March 2, 2017 for the service-connected panic disorder remains before the Board. 

The issues of entitlement to a TDIU from March 2, 2017 onward for the purposes of establishing entitlement to special monthly compensation (SMC) housebound under 38 U.S.C. § 1114(s), as well as entitlement to SMC housebound under 38 U.S.C. § 1114(s), are being REMANDED to the RO.


FINDINGS OF FACT

1. Prior to March 2, 2017, the Veteran had lumbar spine flexion to greater than 60 degrees, including after repetitive use or during flare-ups, combined range of motion of the thoracolumbar spine to greater than 120 degrees, and no guarding or muscle spasms severe enough to result in an abnormal gait or spinal contour. 

2. Since March 2, 2017, the Veteran's back disability causes, at worst, flexion to 60 degrees with pain and does not cause incapacitating episodes that require prescribed bed rest. 

3. Since March 2, 2017, the Veteran's back disability causes moderately severe radiculopathy in the bilateral lower extremities, but no other neurologic abnormalities. 

4. Prior to March 2, 2017, Veteran's panic disorder was manifested by auditory and visual hallucinations, panic attacks multiple times per week, intermittent passive suicidal and homicidal ideation, and difficulty adapting to stressful circumstances, but not symptoms comparable to persistent delusions or hallucinations, presenting as a persistent danger to self or others, an intermittent inability to perform activities of daily living, forgetting names or close relatives or self, gross impairment in thought or communication, or disorientation to time or place. 
	
5. For the entire period on appeal prior to March 2, 2017, the Veteran's service-connected disabilities rendered him unable to obtain or maintain a substantially gainful occupation. 


CONCLUSIONS OF LAW

1. The criteria for an initial higher rating for degenerative arthritis of the lumbar spine have not been met for any period on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5242-5243 (2017). 

2. The criteria for a 20 percent rating for radiculopathy of the right lower extremity have been met, effective March 2, 2017.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.71a, Diagnostic Code 5242, Note (1) and 4.124a, Diagnostic Code 8520 (2017).

3. The criteria for a 20 percent rating for radiculopathy of the left lower extremity have been met, effective March 2, 2017.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.71a, Diagnostic Code 5242, Note (1) and 4.124a, Diagnostic Code 8520 (2017).

4. The criteria for a 70 percent rating, and no higher, for the panic disorder have been met for the entire period on appeal prior to March 2, 2017.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9412 (2017).

5. The criteria for a TDIU have been met for the entire period on appeal prior to March 2, 2017.  38 U.S.C. §§ 1155, 5103(a), 5107(b) (2012); 38 C.F.R. §§ 3.341, 4.16(a), 4.25 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Board finds that VA's duties to notify and assist have been met and all due process considerations have been satisfied.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, no new evidence was received after the April 2017 Supplemental Statement of the Case. 

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The pertinent regulations were provided to the Veteran in the Supplemental Statement of the Case and will not be repeated here.

Higher Initial Rating for the Back Disorder

The Veteran contends that he is entitled to a higher initial rating for his back disability.  Currently, his back disability is rated at 10 percent disabling prior to March 2, 2017 and 20 percent disabling from March 2, 2017 to the present.  He testified that he is unable to work due to his back pain and medications, and his back pain prevents him from standing, walking, and sitting for prolonged periods. 

In February 2013, the Veteran was afforded a VA spine examination, which revealed normal flexion, extension, right and left lateral flexion, and right and left lateral rotation with no objective evidence of painful motion.  There was no additional limitation of motion after repetitive use testing but the examiner did note that the Veteran's back disability interferes with sitting, standing, and/or weight-bearing.  The examination also revealed no signs or symptoms of radiculopathy or other neurologic abnormalities.  The examiner concluded that the Veteran's back disability limits his weight-bearing ability, but that his subjective symptoms are disproportionate to the physical findings.  

The Veteran underwent an independent medical examination in October 2013 and complained of pain while bending, stooping, lifting, or twisting.  He also complained of radiating pain.  Range of motion testing showed flexion to 30 degrees, extension to 5 degrees, right and left lateral flexion to 10 degrees, and right and left rotation to 5 degrees.  There was evidence of muscle spasms, but no indication that they were severe enough to cause an abnormal gait or spinal contour.  The examiner assessed the Veteran's back disability as moderate to severe and opined it should be rated at 20 percent under VA's rating criteria.  He also noted that the Veteran's reported symptoms were entirely consistent with the examination findings. 

He was afforded another VA examination in March 2017, which revealed flexion to 65 degrees, extension to 20 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 20 degrees with evidence of pain on motion and with weight bearing.  There was no additional loss of motion or function after repetitive use testing, but there was evidence of pain on passive range of motion and nonweight-bearing testing.  The examiner further opined that pain, weakness, and lack of endurance would additionally limit flexion to 60 degrees with repeated use over a period of time or during flare-ups.  A neurological examination revealed moderate radiculopathy bilaterally, but no other neurologic abnormalities.  There was no evidence of ankylosis.  

VA medical records show regular medication management for back pain, with several records documenting that back pain was stable on current medication, including in April 2013, March 2015, and August 2015.  In June 2016, the Veteran presented to VA with complaints of worsening back pain.  Under the musculoskeletal section for the review of systems, the treating physician noted that the Veteran "admits to low back and bilateral extremity pain but denies swollen joints, red joints, or decreased range of motion."  

The Board finds that the VA medical records and examinations are more probative than the private October 2013 examination in determining the severity of the Veteran's back disability during the period on appeal.  It is inconsistent with the February 2013 VA examination, which was conducted only six months prior and with the preferred method of measurement.  See 38 C.F.R. § 4.46.  Furthermore, the drastic decrease in range of motion is not supported by the other medical records, which generally show reports of stable back pain with pain medication throughout the period on appeal.  Importantly, during a June 2016 VA treatment visit, the Veteran denied decreased range of motion.  Finally, the March 2017 VA examination shows a significant increase in range of motion when compared to the October 2013 examination results, despite the lack of physical therapy or other rehabilitative treatment.  Accordingly, the Board finds that the October 2013 private examination is less probative than the VA examinations and treatment records in determining the severity of his back disorder.  
In light of the medical and lay evidence, the Board finds that the Veteran is not entitled to a higher rating for either period on appeal.  Prior to March 2017, the Veteran's range of motion was not limited to 60 degrees or less nor was his combined range of motion limited to 120 degrees or less.  Additionally he did not have muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  After March 2017, the Veteran's range of motion was not limited to 30 degrees or less.

The Board further considered whether the Veteran was entitled to a higher rating under Diagnostic Code 5243 in light of his IVDS diagnosis.  The evidence does not document, however, incapacitating episodes that require prescribed bed rest.  Accordingly, the Veteran is not entitled to a higher rating under this code. 

The Board has also considered whether the Veteran is entitled to a higher rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 206-07.  While the Veteran reports back pain, these symptoms cause functional loss that is specifically contemplated by his rating.  Importantly, the Veteran's rating is already based on the extent to which his symptoms limit his range of motion, including after repetitive use and during flare-ups.  

The Board does find, however, that the Veteran is entitled to a 20 percent rating for his bilateral lower extremity radiculopathy, effective March 2, 2017.  The RO granted only 10 percent because the sensory examination was normal and the Veteran only complained of intermittent moderate pain.  The straight leg raising test was positive on the left side, however, and the examiner indicated that the Veteran had moderately severe radiculopathy on both sides.  Resolving reasonable doubt in favor of the Veteran, the Board finds that he is entitled to 20 percent based on moderate radiculopathy in the bilateral lower extremities.   He is not entitled to a rating in excess of 20 percent because the evidence does not show that he has severe radiculopathy.  

Finally, the preponderance of the evidence does not show that a rating for neurological abnormalities is warranted prior to March 2, 2017.  While the Veteran previously complained of radiating pain, radiculopathy was not documented in the February 2013 and October 2013 examinations.  Additionally, the previous examinations and prior VA medical records do not document symptoms of other neurologic abnormalities, including bowel or bladder issues.  

To the extent the Veteran contends that his back disorder renders him unable to obtain or maintain employment, this has been contemplated by the analysis of his TDIU claim. 

Increased Rating for the Panic Disorder

The Veteran testified that he is entitled to a rating in excess of 50 percent prior to March 2, 2017 because his panic disorder caused marital problems, social isolation, fear of crowds, and extreme weight loss.  In September 2013, the Veteran's wife submitted a statement supporting his contentions and reported that he exhibits mood swings, trust issues, panic attacks, and paranoid and aggressive behavior, does not like to leave the house, and has difficulty being in crowds.  

The Board notes that he was awarded a 100 percent rating, effective March 2, 2017, for his panic disorder.  The time period after March 2, 2017, therefore, will not be discussed as this constitutes a full grant of the appeal. 

He was afforded several VA examinations to assist in assessing the severity of his panic disorder throughout the period on appeal.  His first examination took place in July 2011, at which time he complained of severe panic symptoms, including shortness of breath, chest tightening, racing heart, sweating, fear of dying, anhedonia, chronic sleep impairment, and depression.  He described his relationship with his family members as "okay," his relationship with his wife as "fair," and his relationship with his children as "good." He also reported smoking cannabis and drinking alcohol regularly to cope with anxiety.  

A mental status examination revealed normal orientation, appropriate appearance and hygiene, an appropriate behavior, disturbance of motivation and mood, anxiety, impaired attention and/or focus, panic attacks that occur weekly or more often, suspiciousness, appropriate thought processes, intact judgment, and mildly-impaired short-term memory.  There was no evidence of delusions, hallucinations, obsessive-compulsive behavior, or suicidal or homicidal ideation.  He was diagnosed with a panic disorder with agoraphobia and alcohol and cannabis dependence and assigned a GAF score of 57.  The examiner concluded that the panic disorder rendered him unemployable because he is shy, isolative, and depressed and his panic disorder causes frequent panic attacks, especially in public, depression, anxiety, and financial, marital, occupational problems. 

At the second VA mental health examination in September 2013, the examiner diagnosed the Veteran with panic disorder with agoraphobia, a depressive disorder, and cannabis abuse.  While he noted that the symptoms could be differentiated, he opined that the other diagnoses were associated with the service-connected panic disorder.  The Board thus considered all of the mental health symptoms documented in the examination.   

The Veteran reported having a positive relationship with family and a couple of childhood friends and leaving the house occasionally to run errands, such as driving his son to school.  He further reported smoking cannabis almost daily to cope with anxiety but that he quit drinking alcohol in November 2012.  The examiner documented the following symptoms related to the Veteran's diagnoses: depressed mood, anxiety, suspiciousness, panic attacks that occur more than once a week, chronic sleep impairment, disturbances of motivation and mood, difficulty adapting to stressful circumstances, and difficulty in establishing and maintaining effective work and social relationships.  He assigned a GAF of 55 and concluded that the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity.   

He underwent two private examinations in October 2013.  The first, which took place on October 1, 2013, was conducted by a psychologist and doctor of osteopathic medicine after he reviewed relevant records in the claims file.  The Veteran reported that he remains "quite panicky and stressed out when around more than several people at a time."  He avoids crowds and people as a result and primarily remains homebound.  The Veteran also reported experiencing decreased concentration, paranoia, and hallucinations, during which he sees shadows and hears his mother's voice.  The examiner opined that the Veteran's panic disorder at that time warranted a 70 percent rating under VA's rating criteria and, together with his lumbar spine disability, rendered him totally unemployable. 

The second examination was conducted on October 5, 2013 by a psychologist after review of the claims file, an oral and written psychosocial history, a clinical interview, mental status examination, and psychological testing.  The mental status examination revealed total orientation, flattened affect, a panicked demeanor when asked to describe his panic attacks, guarded suspiciousness, and goal-directed and lucid thought processes.  The examiner explicitly noted that the Veteran denied hallucinatory activity and delusional material was not present during their sessions.  

After reviewing the psychometric test results, however, the examiner concluded that "[c]ardinal clinical characteristics of debasement, depression, paranoia, and anxiety among others were significant in this profile"  He further noted that a later reading indicated the possibility of psychotic episodes, but the clinical manifestations of the agoraphobia restrained unacceptable thoughts and impulses of the thought disorder.  He opined that the Veteran's "grip on reality" may be tenuous at times and the Veteran "must sense this vulnerability at a deeper level and reacts by increased isolation."  He further opined that "[e]vents during his military experience most likely were instrumental in breaking down defenses against the underlying thought disorder [and what] initially emerged was a panic disorder with agoraphobia as a defense against the thought disorder."  He diagnosed the Veteran with a panic disorder with agoraphobia and schizophrenia, undifferentiated type, chronic with acute exacerbations.  He also assigned the Veteran a GAF of 50 due to "serious impairment" manifested by no friends, an inability to maintain employment, and social isolation. 

The Veteran was afforded a third VA mental health examination in August 2014.  The examiner diagnosed him with panic disorder with agoraphobia, a depressive disorder, and cannabis abuse.  He noted that the symptoms could be differentiated and the depressive disorder is unrelated to the service-connected panic disorder.  In light of the examinations and treatment records that indicate otherwise, however, the Board considered all of the mental health symptoms documented in the examination. 

The examiner documented the following symptoms related to the Veteran's diagnoses: depressed mood, anxiety, panic attacks that occur more than once a week, chronic sleep impairment, mild memory impairment, disturbances of motivation and mood, and flattened affect.  The mental status examination revealed a clean appearance, total orientation, normal speech, depressed mood, logical and goal-directed thoughts, adequate attention and concentration, mild memory impairment, and no evidence of hallucinations or delusions.  He concluded that the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity.   He stated, however, that the Veteran would only fare well in an employment setting that is close to home, requires solitary work, and relies upon immediate memory for simple task completion.  

During the period on appeal, the Veteran received mental health treatment at VA from December 2012 to May 2013, May 2014, and May 2016 to the present.  Prior to December 2012, VA medical records show he had not been treated by a mental health professional since August 2009.  Instead, he was prescribed medication by his primary care physician and referred to mental health in December 2012 when he requested stronger medication.  He underwent a comprehensive mental health evaluation at that time and reported experiencing marital issues, anxiety, panic attacks, hopelessness, depression, trust issues, isolation, passive suicidal ideation, paranoia, and visual and auditory hallucinations.  He was diagnosed with major depression with psychotic features, alcohol abuse, and panic attacks with agoraphobia.  

At a follow-up treatment visit in May 2013, the Veteran reported hearing voices instructing him to kill someone.  The treating psychiatrist documented that his insight, judgment, and impulse control were poor and that he was actively having auditory, but not visual, hallucinations.  He discontinued his anti-psychotic medication and requested a prescription for Xanax, and became increasingly erratic when the psychiatrist denied this request and attempted to prescribe him another medication for his psychosis.  The Veteran refused the new medication and indicated he was going to end treatment with this particular psychiatrist.  Despite the Veteran's behavior during the session, the psychiatrist noted that he had a neat appearance and normal speech, was not suicidal or homicidal, and he did not require intervention by security.  

He did not seek mental health treatment again until May 2014, at which time he complained of multiple panic attacks per week, depression, hopelessness, decreased energy, anhedonia, nightmares, and decreased concentration.  He also reported a past history of visual and auditory hallucinations, but denied experiencing either recently.  The VA psychiatrist noted he had an appropriate appearance, normal speech and psychomotor, and a euthymic mood and cooperative behavior that became agitated when he was denied Xanax.   The Veteran also denied suicidal and homicidal ideation.  Again, the Veteran refused all medication except Xanax and refused further treatment as a result.  

In May 2016, the Veteran was afforded another mental health comprehensive evaluation and reported experiencing constant anxiety, heart palpitations, passive homicidal ideation, and marital issues.  He also reported that he enjoys watching sports on television and is raising a puppy.  He was diagnosed with anxiety and prescribed medication, which he agreed to take.  

In consideration of the lay and medical evidence, the Board finds that a 70 percent rating is warranted prior to March 2, 2017.  In making this determination, the Board found the private medical examinations and VA treatment records particularly probative regarding the Veteran's psychoses.  Specifically, they demonstrate auditory and visual hallucinations, constant panic attacks that affect the Veteran's ability to effectively function, intermittent passive suicidal and homicidal ideation, and difficulty adapting to stressful circumstances for the entire period on appeal.  Additionally, the October 5, 2013 report clearly evidences that the Veteran's service-connected panic disorder with agoraphobia and psychotic disorder are intertwined.  Accordingly, the Board finds that a 70 percent rating is warranted for the entire period on appeal prior to March 2, 2017.  

A 100 percent rating is not warranted for this period because the evidence does not show circumstantial or circular speech, difficulty understanding complex commands, grossly inappropriate behavior, intermittent inability to perform activities of daily living, an inability to remember names of close relatives or him, disorientation to time and place, or any comparable symptoms.  Instead, the Veteran predominantly exhibited a clean appearance, normal speech, a mildly-impaired memory, and total orientation.  

While the Veteran occasionally reported passive suicidal or homicidal ideation, these reports were rare and he was never judged as a danger to self or others.  Similarly, while the records during this time show reports of auditory and visual hallucinations, the Board finds that the reports were not persistent.  For example, the Veteran denied hallucinations during the July 2011, September 2013, and August 2014 examinations and the May 2014 VA mental health evaluation.  In light of these findings, and the lack of other symptoms that support a 100 percent rating, the Board finds that a 100 percent rating is not warranted prior to March 2, 2017.

Accordingly, a 70 percent rating, and no higher, for the service-connected panic disorder with agoraphobia is granted for the entire period prior to March 2, 2017.  To the extent the Veteran contends that his panic disorder renders him unable to obtain or maintain employment, this has been contemplated by the analysis of his TDIU claim. 

Entitlement to a TDIU

The Board will analyze whether the Veteran is entitled a TDIU prior to March 2, 2017.  The issue of entitlement to a TDIU from March 2, 2017 onward is addressed in the remand section. 

A TDIU may be assigned when the disabled veteran is, in the judgment of VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In light of the Board's award of a 70 percent rating for the service-connected panic disorder, the Veteran satisfies the schedular criteria for a TDIU for the entire period on appeal prior to March 2, 2017. 

In determining unemployability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  Instead, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16 (a)). 

The Veteran testified that he has not been engaged in substantially gainful employment since approximately 1996, when he worked as a luggage handler and shuttle driver.  Subsequently, he worked in temporary labor jobs through 2003 and again in 2007.  He testified that he quit working due to back pain, medication he takes for back pain, leg pain, and numbness.  In May 2013, the Veteran filed VA Form 21-8940, on which he indicated he was last employed full-time in 2000.  The most he made was $15,000.00 in 1990 working as a hospital corpsman.  VA medical records confirm that the Veteran has been completely unemployed since 2007, at the latest, and has come college-level education.  

In consideration of the lay and medical evidence, the Board finds that the Veteran is entitled to a TDIU, effective June 17, 2011, based on his service-connected psychiatric and back disabilities.  

In July 2011 and October 2013, three separate medical professionals opined that the Veteran's panic disorder rendered him unable to obtain or maintain employment.  While the August 2014 examiner opined the Veteran was employable, he specified that the Veteran would only fare well in an employment setting that is close to home, requires solitary work, and relies upon immediate memory for simple task completion.  Based on the Veteran's previous work experience in labor and his education level, such employment seems infeasible.  Additionally, the February 2013 VA back examination shows that he cannot work in a job that requires weight-bearing. 

The weight of the evidence thus shows that the Veteran cannot engage in substantially gainful sedentary or physical employment due to his panic disorder and back disability, prior work experience, and education level.  Accordingly, the claim for a TDIU is granted from June 17, 2011 to March 2, 2017. 


ORDER

Entitlement to an initial higher rating for the back disability is denied.

Entitlement to a 20 percent rating, effective March 2, 2017, for radiculopathy of the right lower extremity is granted.  

Entitlement to a 20 percent rating, effective March 2, 2017, for radiculopathy of the left lower extremity is granted.  

Entitlement to a 70 percent rating, but no higher, for the panic disorder with agoraphobia TDIU for the entire period on appeal prior to March 2, 2017 is granted.

Entitlement to a TDIU for the entire period on appeal prior to March 2, 2017 is granted.   


REMAND

Since March 2, 2017, the Veteran has been rated at 100 percent for his service-connected panic disorder.  The award of a 100 percent disability rating does not necessarily render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Instead, a TDIU claim can be granted, despite the existence of a schedular total rating, for the purpose of establishing entitlement to SMC housebound under 38 U.S.C. § 1114(s).  See id.

Under 38 U.S.C. § 1114(s), SMC is payable at the housebound rate where the veteran has a single service-connected disability rated as 100-percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  See 38 C.F.R. § 3.350(i).  In Bradley, the Court held that 38 C.F.R. § 3.350(i) permits a TDIU rating based on a single disability to satisfy the statutory requirement of the 100 percent rating.  See 22 Vet. App. at 280; see also Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2011) ("A total disability rating based on individual unemployability that is based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of 'a service-connected disability' because that requirement must be met by a single disability."). 

Here, while the Veteran is rated at 100 percent for his panic disorder, his back and radiculopathy disabilities only amount to a combined rating of 50 percent.  This does not satisfy the 100 percent plus 60 percent requirement for SMC housebound.  The Veteran must therefore be entitled to a TDIU based on a single disability, separate and distinct from the panic disorder, to raise the issue of entitlement to SMC housebound.  

During the Board hearing, the Veteran testified that his back renders him unable to work because he cannot stand, walk, or sit for prolonged periods due to his back and leg pain, even with a back brace, and his back pain medication impairs his ability to stay awake and concentrate.  The Board finds that his testimony is credible and supported by the medical records, which confirm he uses a back brace and is prescribed narcotics for his back pain.  Additionally, the March 2017 VA examination report indicates that the Veteran's back prevents him from performing physical labor jobs.  The Board thus finds the claim for a TDIU, from March 2, 2017 onward, based solely on the service-connected back disability, warrants referral to the Director of Compensation for extraschedular consideration. 

Furthermore, the Board finds that the issue of entitlement to SMC housebound has been raised and must be remanded as inextricably-intertwined with the issue of an extraschedular TDIU based on a single disability.  

Accordingly, the case is REMANDED for the following action:

1. Refer the matter to the Director of the Compensation Service for consideration of entitlement to TDIU on an extraschedular basis.  If the Director finds that the Veteran is not entitled to a TDIU on an extraschedular basis, the Director should issue a memorandum explaining the reasons for his decision and a summary of the evidence considered.

As the extraschedular TDIU is being considered only for the purpose of establishing entitlement to SMC housebound, the Director must only consider entitlement to an extraschedular TDIU based on one of Veteran's service-connected disabilities other than the service-connected PTSD.  See Buie, 24 Vet. App. at 249-250.  Importantly, the award of a TDIU can only be based on a single disability.  See id.

2. After completion of the above, the issues of entitlement to an extraschedular TDIU and entitlement to SMC housebound should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative, if any, should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


